DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed March 5, 2021. Claims 1, 3, 12, 14, and 20 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the receipt of different kinds of data in the claims cannot be performed in the mind (page 8 of Applicant’s response). It is not clear to which specific limitations Applicant is referring. A human mind can gather information of different types. The use of additional elements to gather data is addressed in Steps 2A – Prong 2 and Step 2B of the Subject Matter Eligibility (SME) test.
Applicant submits that no personal behavior or relationships or interactions between people are managed (pages 9-10 of Applicant’s response). The Examiner respectfully disagrees. As explained in the rejection, performance and compliance metrics of an entity are evaluated and this speaks to marketing analysis and an assessment of business relations (i.e., organizing human activity). Evaluating compliance, including compliance related to fraud and corruption, is understood to 
Regarding the art rejections, Applicant makes a general assertion that the prior art does not address the claims as currently amended (pages 10-11 of Applicant’s response). The rejections have been revised to address the claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “determining and visualizing compliance data for an organization” (Abstract) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-11), Process (claims 12-19), Article of Manufacture (claim 20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite determining and visualizing compliance data for a distributed entity with a plurality of facilities located in a plurality of locations and subject to a plurality of different governmental compliance entities by receiving an input feed of the compliance data…and wherein the plurality of compliance systems include at least an anti-fraud system and an anti-corruption system; receiving an input feed of entity data that includes facility-specific data for a plurality of facilities located in the plurality of locations; receiving an input feed of external data, the external data including social media data regarding the entity; storing the compliance data, entity data and external data; deriving key performance indicators from the received compliance data, entity data and external data; displaying time-based visual indicators indicative of a key performance indicator value over a selectable time period for the entity in the plurality of locations; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and 

No – The apparatus claims include one or more servers; a plurality of computing device-implemented compliance systems communicatively coupled to the one or more servers, each of the compliance systems generating compliance data indicative of compliance in a type of compliance area for the entity in one or more of the plurality of facilities; a data fabric module, configured to execute on the one or more servers and communicate with the plurality of compliance systems; and a dashboard user interface communicatively coupled to the one or more servers and data fabric module. The process claims include computer-device implemented compliance systems, one or more databases, and a dashboard user interface. The article of manufacture claim includes a non-transitory computer readable medium having instructions that are executable by a computing device stored thereon.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 14, 21, 40-43).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, input feeds are received from the compliance systems and/or via the data fabric module. Various types of data are stored into one or more databases. Information is displayed via a dashboard user interface.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Clark et al. (US 2020/0050620) in view of Klecha et al. (WO 2017/182354 A1) in view of Dickenson et al. (US 2014/0074737).
[Claim 1]	Tapia discloses a system for determining and visualizing compliance data for a distributed entity with a plurality of facilities located in a plurality of locations (fig. 1, ¶¶ 17, 19, 32, 41, 54 – Various levels of analysis may be performed, including at a particular geographical area level and at an individual facility level), comprising:
one or more servers (fig. 1, ¶ 16);
a plurality of computing device-implemented compliance systems communicatively coupled to the one or more servers, each of the compliance systems 
a data module, configured to execute on the one or more servers and communicate with the plurality of compliance systems (fig. 1, ¶ 16; ¶¶ 17, 22 – The KPIs are based on the data from the data sources; ¶¶ 38-41 – A KPI that is below or exceeds an acceptable threshold can trigger an alert for anomalous performance. Staying within an accepted threshold is an example of complying with acceptable performance standards; therefore, the data sources may be seen as compliance systems), the data module when executing:
receiving an input feed of the compliance data from each of the plurality of compliance systems (¶¶ 17, 22, 24 – The KPIs are based on the data from the data sources; ¶¶ 38-41 – A KPI that is below or exceeds an acceptable threshold can trigger an alert for anomalous performance. Staying within an accepted threshold is an example of complying with acceptable performance standards; therefore, the data sources may be seen as compliance systems);

receiving an input feed of external data, the external data including social media data regarding the entity (fig. 1, ¶¶ 17, 19, 32, 41, 54; ¶¶ 13, 17, 19, 24, 21, 25, 48 – The data sources provide information related to an entity);
storing the compliance data, entity data and external data into one or more databases (¶¶ 13, 16, 28, 30-31, 42, 44, 51);
deriving key performance indicators from the received compliance data, entity data and external data (fig. 1, ¶¶ 17, 22 – The KPIs are based on the data from the data sources; ¶¶ 13, 17, 19, 24, 21, 25, 48 – The data sources provide information related to an entity); and
a dashboard user interface communicatively coupled to the one or more servers and data module, the dashboard user interface configured to display time-based visual indicators indicative of a key performance indicator value over a selectable time period for the entity in the plurality of locations (¶¶ 39-41).
Tapia does not explicitly disclose that the distributed entity is subject to a plurality of different governmental compliance entities. Clark discloses an intelligent system and method for receiving regulatory compliance data relevant to companies (including ones 
Both Tapia and Clark collect relevant data from data sources (as discussed above) and Clark further tailors the gathered compliance information to the relevant company and its business operations (Clark: ¶ 7). Tapia and Clark do not explicitly disclose that the data module is specifically a data fabric module. Klecha discloses that streaming data ingestion, including to ingest data from social networks, may be performed using a Data Fabric and may be used for analytic purposes (Klecha: p. 23: 16-28). “The Data Fabric 230 is a data pipe that lies between the data producer and the data consumer. It comprises a data broker that enables data producers to be decoupled from data consumers, and a routing component that can control access as well as ensure that the appropriate data sets are delivered to the appropriate data consumers. The routing component comprises a horizontally scalable, highly available, highly durable persistent queue that supports multiple concurrent producers and consumers.” 
Tapia, Clark, and Klecha do not explicitly disclose wherein the plurality of compliance systems include at least an anti-fraud system and an anti-corruption system. Dickenson discloses a system and method for compliance management that helps to ensure compliance with anti-corruption and anti-fraud regulations (Dickenson: ¶¶ 3, 10). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Tapia-Clark-Klecha combination wherein the plurality of compliance systems include at least an anti-fraud system and an anti-corruption system in order to expand the usefulness of the Tapia-Clark-Klecha combination to various environments of periodic compliance management, thereby making the combination more useful and marketable. Furthermore, incorporation of at least an anti-fraud system and an anti-corruption system (for example) could have been added to or substituted with the areas of 
[Claim 2]	Tapia discloses wherein the dashboard user interface is configured to display trends in the key performance indicators (¶¶ 39-41; ¶¶ 17, 19, 32, 41, 54 – Various levels of analysis may be performed, including at a particular geographical area level and at an individual facility level).
[Claim 4]	Tapia discloses wherein the entity data includes at least one of facility format and size data, human resources data and inventory data (As seen in ¶ 2, multiple entities may be evaluated and the entities may provide mobile communication services to end users; ¶ 19 – “In one example, the data management platform 102 may discover a pattern of web blog posting that indicate users are dissatisfied with an aspect of a service provided by the entity at a particular geographical location. In another example, the data management platform 102 may discover a pattern of message feed postings from multiple users that indicate a specific type of user device has a high error rate when used in conjunction with the entity.” The specific type of user device is an example of inventory data related to the entity; ¶ 2 – Resource metrics are also indicative of resource inventory data).
[Claim 5]	Tapia does not explicitly disclose wherein the dashboard user interface displays predictive analytic elements based on the key performance indicators. Clark discloses that a risk score may be used to predict which regulations are highly active and likely to be updated or changed in the future (Clark: ¶ 92). Alerts may also be sent 
[Claim 6]	Tapia discloses wherein the key performance indicators are for a single store (¶¶ 19, 54 – Service provided by the entity at a particular geographical location may be evaluated. Since the entity provides a service, the entity is interpreted as being at least functionally equivalent to a store; As seen in ¶ 2, multiple entities may be evaluated and the entities may provide mobile communication services to end users (which exemplifies a type of service sold to end users, thereby making each entity a type of “store”)).
[Claim 7]	Tapia discloses wherein the key performance indicators are for a commercial region of stores (¶¶ 19, 54 – Service provided by the entity at a particular geographical location may be evaluated. Since the entity provides a service, the entity is interpreted as being at least functionally equivalent to a store; As seen in ¶ 2, multiple entities may be evaluated and the entities may provide mobile communication services to end users (which exemplifies a type of service sold to end users, thereby making the entities an example of “stores” in a commercial region); ¶¶ 32, 54 – Service provided in 
[Claim 8]	Tapia does not explicitly disclose wherein the key performance indicators are for all of the facilities for the entity. Clark discloses that a dashboard view with information regarding rules, requirements, issues, compliance, etc. may be provided for the different corporate entities within a holding company (Clark: fig. 8, ¶ 86), thereby implying that the performance of all facilities (or, equivalently, facilities) of a particular entity may be evaluated. Tapia allows for entities to be evaluated at the individual location level or within a geographical area (Tapia: ¶¶ 2, 19, 32, 54). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Tapia wherein the key performance indicators are for all of the facilities for the entity so that Tapia can allow users in charge of a larger business/company to review the performance issues of the larger business/company at a high level and also at more granular levels, thereby allowing for a better understanding of how the business/company is faring overall and if any of the specific facilities of the business/company require special attention.
Claims 12-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Clark et al. (US 2020/0050620) in view of Dickenson et al. (US 2014/0074737).
[Claims 12-13, 15-18]	Claims 12-13 and 15-18 recite limitations already addressed by the rejections of claims 1-2 and 4-8 above; therefore, the same rejections apply, but without reliance on the teachings of Klecha. These claims do not incorporate the data 
Furthermore, Tapia does not explicitly disclose that the input feed includes compliance metrics for respective compliance areas. Clark discloses an intelligent system and method for receiving regulatory compliance data relevant to companies (including ones with a hierarchy, such as a holding company and corporate entity within the holding company) from one or more regulatory institutions via at least a data feed and/or subscription (Clark: abstract, fig. 3, ¶¶ 7, 11, 39, 41, 60, 62, 86, 100). Tapia also gathers information relevant to entity operations and performance via data feeds (as discussed above). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Tapia such that the input feed includes compliance metrics for respective compliance areas in order to more comprehensively evaluate the overall performance of the distributed entity by taking into account more factors that affect the overall performance, thereby conveying a more accurate picture of how each entity is doing on multiple levels and from various perspectives.

[Claim 20]	Claim 20 recites limitations already addressed by the rejections of claims 1 and 12 above; therefore, the same rejections apply, but without reliance on the teachings of Klecha. Claim 20 does not incorporate the data fabric module recited in claim 1 (for which Klecha was relied upon in the rejection of claim 1). The Tapia-Clark .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Clark et al. (US 2020/0050620) in view of Klecha et al. (WO 2017/182354 A1) in view of Dickenson et al. (US 2014/0074737), as applied to claim 1 above, in view of Gilder et al. (US 2014/0040182) in view of Jacobson (US 2003/0177048) in view of Allen (US 2011/0246382).
[Claim 3]	Tapia, Clark, and Klecha do not explicitly disclose wherein the plurality of compliance systems further include at least a food safety compliance system, a licensing and permitting compliance system, and an annual reviewing system. However, as discussed above, Tapia and Clark gather data related to assessment of performance against a desired threshold and/or of compliance. Tapia can incorporate feeds from multiple data sources to incorporate in the performance analysis to determine KPIs (Tapia: ¶¶ 13, 17). Gilder discusses how multiple franchisees can be compared to one another in terms of Key Performance Indications (KPIs) (Gilder: ¶¶ 8, 45, 162), demonstrating that franchisees may benefit from the type of KPI analysis of a distributed entity disclosed in Tapia. While Gilder does not set forth the details of all of the possible KPIs for the franchisees, Jacobson facilitates monitoring of franchise outlets, specifically in the art of food outlets/operations, to maintain quality control, including at the individual site level (Jacobson: fig. 7, ¶¶ 6, 9, 11, 33, 54). Collectively, Gilder shows that franchised locations can analyze KPIs for a distributed entity (similar to Tapia) and .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Clark et al. (US 2020/0050620) in view of Dickenson et al. (US 2014/0074737), as applied to claim 12 above, in view of Gilder et al. (US 2014/0040182) in view of Jacobson (US 2003/0177048) in view of Allen (US 2011/0246382).
[Claim 14]	Claim 14 recites limitations already addressed by the rejection of claim 3 above; therefore, the same rationale (specifically introduced in the rejection of claim 3 above) applies to claim 14 as well. (As noted in the rejection of independent claim 12 above, the Klecha reference is not relied upon in this rejection since claims 12 and 14 do not recite the data fabric module of claim 1.)
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Clark et al. (US 2020/0050620) in view of Klecha et al. (WO 2017/182354 A1) in view of Dickenson et al. (US 2014/0074737), as applied to claims 1 and 12 above, in view of Gilder et al. (US 2014/0040182) in view of Jacobson (US 2003/0177048).
[Claim 9]	Tapia, Clark, and Klecha do not explicitly disclose wherein the plurality of compliance systems includes a food safety compliance system and the social media data indicates complaints about food safety related to the entity. However, as discussed 
[Claim 10]	Tapia, Clark, and Klecha do not explicitly disclose wherein the plurality of compliance systems includes a food safety compliance system and food safety compliance data indicating at least a number of food safety-related, government citations issued to the entity in the plurality of facilities. However, as discussed above, Tapia and Clark gather data related to assessment of performance against a desired threshold and/or of compliance. Tapia can incorporate feeds from multiple data sources to incorporate in the performance analysis to determine KPIs (Tapia: ¶¶ 13, 17). Gilder discusses how multiple franchisees can be compared to one another in terms of Key Performance Indications (KPIs) (Gilder: ¶¶ 8, 45, 162), demonstrating that franchisees may benefit from the type of KPI analysis of a distributed entity disclosed in Tapia. While Gilder does not set forth the details of all of the possible KPIs for the franchisees, Jacobson facilitates monitoring of franchise outlets, specifically in the art of food outlets/operations, to maintain quality control, including at the individual site level (Jacobson: fig. 7, ¶¶ 6, 9, 11, 33, 54). Collectively, Gilder shows that franchised locations can analyze KPIs for a distributed entity (similar to Tapia) and Jacobson shows that franchised locations may include food safety monitoring to conform with the 
Tapia, Clark, and Klecha do not explicitly disclose wherein food safety compliance data indicates at least a number of food safety-related, government citations issued to the entity in the plurality of facilities. Again, Gilder shows that franchised locations can analyze KPIs for a distributed entity (similar to Tapia) and Jacobson shows that franchised locations may include food safety monitoring to conform with the standards of the Food and Drug Administration (FDA) and the Hazard Analysis and Critical Control Point (HACCP) guidelines (Jacobson: ¶¶ 21, 41, 59-63). Jacobson allows for each of various sites to be monitored (Jacobson: fig. 7, ¶ 54) and Jacobson  walks through various scenarios demonstrating potential violations of food safety-related regulations (Jacobson: ¶¶ 41-45, 58-63). The Examiner submits that it would .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Clark et al. (US 2020/0050620) in view of Dickenson et al. (US 2014/0074737), as applied to claim 12 above, in view of Gilder et al. (US 2014/0040182) in view of Jacobson (US 2003/0177048).
[Claim 19]	Claim 19 recites limitations already addressed by the rejection of claim 9 above; therefore, the same rationale (specifically introduced in the rejection of claim 9 above) applies to claim 19 as well. (As noted in the rejection of independent claim 12 above, the Klecha reference is not relied upon in this rejection since claims 12 and 19 do not recite the data fabric module of claim 1.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US 2016/0248624) in view of Clark et al. (US 2020/0050620) in view of Klecha et al. (WO 2017/182354 A1) in view of Dickenson et al. (US 2014/0074737), as applied to claim 1 above, in view of Gilder et al. (US 2014/0040182) in view of Jacobson (US 2003/0177048) in view of Allen (US 2011/0246382) in view of Malin et al. (US 2002/0007289).
[Claim 11]	Tapia, Clark, and Klecha do not explicitly disclose wherein the plurality of compliance systems includes a licensing and permitting compliance system and licensing and permitting compliance data indicating a percentage of valid required licenses and permits held by the entity in the plurality of facilities. However, as discussed above, Tapia and Clark gather data related to assessment of performance against a desired threshold and/or of compliance. Tapia can incorporate feeds from multiple data sources to incorporate in the performance analysis to determine KPIs (Tapia: ¶¶ 13, 17). Gilder discusses how multiple franchisees can be compared to one another in terms of Key Performance Indications (KPIs) (Gilder: ¶¶ 8, 45, 162), demonstrating that franchisees may benefit from the type of KPI analysis of a distributed entity disclosed in Tapia. While Gilder does not set forth the details of all of the possible KPIs for the franchisees, Jacobson facilitates monitoring of franchise outlets, specifically in the art of food outlets/operations, to maintain quality control, including at the individual site level (Jacobson: fig. 7, ¶¶ 6, 9, 11, 33, 54). Collectively, Gilder shows that franchised locations can analyze KPIs for a distributed entity (similar to Tapia) and Jacobson shows that franchised locations may include food safety monitoring to conform with the standards of the Food and Drug Administration (FDA) and the Hazard 
	Tapia, Clark, Klecha, Gilder, and Jacobson do not explicitly disclose wherein licensing and permitting compliance data indicates a percentage of valid required .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683